Citation Nr: 1540774	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  12-01 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 to May 1975.

This appeal arose before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the St. Petersburg, Department of Veterans Affairs (VA), Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that he suffers from a current low back disability as a direct result of a heavy lifting injury sustained in service.  He stated that after his injury (while working in air conditioning/refrigeration), his duty was changed to communications, which required no heavy lifting.  He indicated that he had had constant pain since service, but that he had learned to "live with it."  Once he became aware that he might be entitled to benefits, he was concerned about requesting them for fear that it would hinder his employment and make it difficult to support his family.  He stressed that ever since the original injury, he has been in constant pain, which has only worsened over the years.  Therefore, he believes that service connection is warranted.

The Veteran's service treatment records included the April 1971 entrance examination which noted no complaints of or diagnosis of a back disorder.  He was hospitalized from July 14 to 21, 1972 with complaints of back pain.  He stated that heavy lifting had caused the pain.  He was placed on bed rest; once he settled, his condition improved.  An x-ray showed spondylosis at the L4-S1 junction and some spondylolisthesis.  He was discharged from the hospital on the 21st with instructions to remain as flat as much as possible.  He was to be followed on an outpatient basis by the Orthopedic clinic.  He was discharged to duty.  The examiner noted that there was no known etiology for the spondylolisthesis.  In July 26, 1972, he returned with complaints of low back pain.  He displayed full range of motion, but there was some hyperesthesia on the dorsum of the left great toe.  At the time of his separation from service in April 1975, he noted on his medical history a bone deformity.  The objective examination noted low back secondary to spondylolisthesis.

The Veteran filed his claim for service connection in May 2011.  A VA examination was performed in September 2011.  He stated that he had injured his low back in service after heavy lifting.  He finished his tour of duty but he indicated that his back was never the same.  He said that over the past 12 years, the pain had gotten progressively worse.  He had trouble with standing, sitting, walking, bending and climbing stairs.  He also reported some paresthesia, decreased range of motion, stiffness, spasms and pain.  He took anti-inflammatories, but he denied any history of hospitalization, surgeries, or flare-ups.  He complained of a dull to sharp pain on movement, which was daily and constant, noting that the pain radiated down the left thigh.  He used a brace and was able to walk no more than 1/4 of a mile.  Studies showed the presence of degenerative changes and spondylolisthesis at L5-S1.  The examiner then opined that it was less likely than not that his current back disorders were related to his period of service.  He stated that:

VET was evaluated and treated during the military, however, his cfile fails to reveal an ongoing medical condition to support his claim.  If medical records can be obtained to confirm chronicity, his case should be reviewed; without that evidence, the in service injury would be an acute transitory event.

The Board finds that this VA examination provides an inadequate basis upon which to determine the claim.  Initially, the examiner appears to be suggesting that in order to relate the Veteran's current back disorder to service, there must be evidence of continuity of treatment.  This is incorrect.  38 C.F.R. § 3.303(b) notes that a Veteran may establish service connection for diseases listed at 38 C.F.R. § 3.309 (such as degenerative arthritis) through continuity of symptomatology.  The record clearly indicates that the Veteran sustained an injury in service and that spondylosis (degeneration of the spine) and spondylolisthesis were noted.  He continued to report back pain at his separation from service, and he is now diagnosed with degenerative changes in the low back.  While he did not seek treatment after service (indicating that he had tried to "live with it"), he has reported that he had had daily, constant, worsening pain ever since the original injury.  Therefore, another opinion is needed as to whether, based on the treatment records available and the Veteran's lay statements as to continuity of symptomatology after service, the currently diagnosed low back degenerative changes are etiologically related to the Veteran's period of service and the injury sustained therein.  

While the case is in remand status, the RO must ascertain of there are additional treatment records, either private or VA, that should be obtained prior to a final determination of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of all health-care providers, both VA and non-VA, from whom he has sought treatment for his low back disability.  All efforts to obtain any identified treatment records must be documented for inclusion in the claims folder.  For any private treatment records identified, the RO must make two attempts to obtain them, unless a second request would be futile.  All efforts to obtain any VA records must continue until it is determined that the records are unavailable or that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159 (2014).

2.  Schedule a VA orthopedic examination in order to determine the etiology of the Veteran's diagnosed low back degenerative changes.  The examiner must review the entire claims folder, to include the service treatment records, and such review must be documented in the examination report.  Following a review of all available treatment records and the Veteran's lay statements as to continuity of symptomatology, the examiner must render an opinion as to whether it is at least as likely as not (a 50-50 degree of probability) that the Veteran's diagnosed low back degenerative changes are etiologically related to the injury sustained and treated in service.  A complete rationale for the opinion expressed must be provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

3.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claim folder must indicate whether the notification letter was returned as undeliverable.

4.  Review the above-requested development to ensure that the instructions of the remand have been complied with.  If the instructions have not been complied with, the RO must undertake corrective action prior to returning the case to the Board.

5.  Once the above-requested development has been completed, readjudicate the Veteran's claim of entitlement to service connection for a low back disability.  If the decision remains adverse to the appellant, he and his representative must be issued a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




